Citation Nr: 0328049	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).

Procedural history 

The veteran served on active duty from February 1987 to April 
1990.

The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss in a September 1990 
rating decision.  The veteran did not appeal that denial, and 
the decision became final.  In November 1998, the RO received 
a request from the veteran to reopen his claim; in a May 1999 
rating decision, the RO declined to reopen the claim.  The 
veteran disagreed with the May 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 1999.  

Issue not currently on appeal

The veteran's appeal originally included the issue of 
entitlement to a rating in excess of the then-assigned 20 
percent for service-connected herniated nucleus pulposus, L5-
S1.  In March 2002, the disability rating was increased to 40 
percent.  In July 2002, a hearing was held before a hearing 
officer at the RO.  The hearing officer's decision was 
entered that month, which increased the evaluation for the 
low back disability to 60 percent.  This constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The veteran expressed satisfaction with the 60 percent rating 
and withdrew his appeal regarding this issue.  




FINDINGS OF FACT

1.  In an unappealed September 1990 rating decision, the RO 
denied service connection for bilateral hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1990 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1990 decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  Since the RO's September 1990 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately is seeking entitlement to service 
connection for bilateral hearing loss.  The matter presently 
before the Board involves whether he has submitted new and 
material evidence which is sufficient to reopen his 
previously-denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A.

Notice 

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
August 1999 Statement of the Case (SOC) and the June 2000 and 
March 2002 Supplemental Statements of the Case (SSOC).  
A review of the record reveals that the veteran has not been 
provided a letter specifically notifying him of the evidence 
necessary to substantiate his claim as well as the evidence 
he was expected to obtain and which evidence VA would obtain.  
However, given the favorable decision reached herein with 
respect to whether the claim for service connection for 
bilateral hearing loss should be reopened, the Board finds 
that any failure of VA to comply with the specific 
requirements of Quartuccio should be regarded as harmless 
error.  Under the circumstances here presented, issuance of a 
letter which scrupulously complied with the VCAA would serve 
only to delay ultimate resolution of the veteran's claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided]. 

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issue on appeal involves the matter of whether a previously 
denied claim may be reopened.  Under such circumstances, VA's 
duty to assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for bilateral hearing loss has been developed in 
conformity with the spirit of the VCAA.  

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  
See 38 C.F.R. § 3.103 (2002).  

Accordingly, the Board will proceed to a decision on the 
issue on appeal.

Pertinent Law and Regulations 

Finality/new and material evidence

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to that date, the earlier version of the law, which 
follows, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  For certain 
chronic disorders, to include sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.



Factual background

The "old" evidence

The veteran's DD Form 214 shows that he served in the Navy 
and that his primary specialty was boatswain's mate.    

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of bilateral hearing loss 
or an examination report injury.  Audiometric testing in 
February 1987 revealed pure tone thresholds of 0, 0, 0, 0 and 
15 in the right ear, and 0, 0, 0, 0, and 15 in the left ear, 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
document included a signed statement from the veteran 
indicating that he had been fitted for hearing protection and 
counseled.  In October 1987, an audiogram revealed pure tone 
thresholds of 10, 10, 5, 5, and 20 in the right ear, and 10, 
5, 0, 5, and 10 in the left ear, at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  

The veteran left the Navy in April 1990.  In May 1990, he 
filed a claim of entitlement to service connection for 
hearing loss.  He appeared to indicate that the hearing loss 
began in November 1989.

On VA general medical examination in June 1990, the veteran 
reported hearing loss since 1989.  Audiometric testing 
revealed the following pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
5
15
LEFT
N/A
0
0
5
15

Speech recognition was 100 percent in both ears.  The 
examiner noted that hearing sensitivity was normal 
bilaterally through 4000 Hertz with excellent speech 
recognition bilaterally.  

The September 1990 RO decision 

The veteran's claim was denied in September 1990.  The denial 
was predicated on a finding that the veteran did not have 
hearing loss for VA purposes.  In essence, the RO denied the 
claim because medical evidence of a current disability and 
medical evidence of a nexus or link had not been shown.

The veteran was notified of the RO's decision and of his 
appellate rights in an October 1990 letter.  A notice of 
disagreement was received in November 1990 and a statement of 
the case was issued in January 1991; however, the veteran did 
not file a substantive appeal.  

Additionally submitted evidence 

In November 1998, the veteran sought to reopen his claim for 
service connection for bilateral hearing loss.

Evidence received since the September 1990 rating decision 
includes private and VA audiograms, private physician's 
statements, records from the Social Security Administration 
(SSA) and hearing testimony.  

An uninterpreted private audiogram dated in August 1998 
reflects findings of mild sloping to profound sensorineural 
hearing loss in the right ear and normal hearing in the left 
ear through 3,000 Hertz falling to severe sensorineural 
hearing loss.  The veteran was 31 years of age at the time.  

On VA audiological evaluation in February 1999, the examiner 
indicated that audiometric testing revealed a mild to 
profound mixed loss in the right ear and a mild to severe 
sensorineural hearing loss in the left.  It was recommended 
that the veteran be re-evaluated, however because his 
responses to testing were inconsistent.  



On VA audiological evaluation in May 1999, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
65
75
LEFT
N/A
25
45
60
75

Speech recognition was 80 percent in the right ear and 94 
percent in the left ear.  The diagnosis was moderate to 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  It was 
noted that the veteran's responses to testing were consistent 
with improved reliability.  

In a November 1999 statement, Dr. B.H. stated that the 
veteran had a longstanding high frequency sensorineural 
hearing loss by history.  Dr. B.H. stated that the exact 
source of the veteran's hearing loss was unclear, although he 
questioned whether this was consistent with autoimmune 
hearing loss.  

Received in August 2001 were Social Security Administration 
(SSA) records showing that the veteran was on SSA disability 
by decision dated in June 2000 due to vertiginous syndromes 
and other disorders of vestibular system.  

In a June 2002 statement, Dr. B.H. stated that it appeared 
that the veteran did have high frequency sensorineural 
hearing loss in audiograms going back to 1987.  
Dr. B.H. further noted that from his records, it appeared 
that the veteran experienced a first episode of sudden 
hearing loss in July 1998.  Thus, he could not substantiate 
that the veteran was experiencing autoimmune hearing loss 
while in the military.  

In July 2002, the veteran testified that he had hearing loss 
in service.  He indicated that he was a boatswain's mate in 
the Navy and was assigned to search and rescue boat crews.  
He stated that he worked right below the flight deck for 
about 12 hours a day where he was consistently subjected to 
noise from the backwash of jet engines.  He indicated that he 
first noticed his hearing problems in April 1990.  
Analysis

The unappealed September 1990 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As discussed in 
detail above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
claimant has submitted new and material evidence with respect 
to that claim.  See38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.    

At the time of the September 1990 rating decision, the 
evidence consisted of the service medical records and a 
report of VA examination in June 1990.  The RO concluded that 
medical evidence of a current disability had not been shown.  
Implicit in the decision was the finding that medical nexus 
evidence was also lacking.  

The evidence received since September 1990 includes VA 
audiological evaluations showing that the veteran has 
bilateral hearing loss for VA purposes.  The evidence also 
includes a statement from Dr. B.H. dated in June 2002 wherein 
he intimated that the veteran's hearing loss dated back to 
1987.  Significantly, these records provide evidence of both 
a current hearing disability and a nexus between the 
veteran's current hearing loss and his naval service, 
elements which were lacking at the time of the September 1990 
decision.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for bilateral hearing loss because such evidence 
suggests that the onset of the veteran's current hearing loss 
was during his period of service.  This evidence was not 
previously of record, it bears directly and substantially 
upon the specific matter under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See38 C.F.R. § 3.156 (2001) 
and  Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened due to the receipt of new 
and material evidence.

ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened; the appeal is allowed 
only to this extent.


REMAND

Now that the claim has been reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.

The VCAA specifies that, in the case of a disability 
compensation claim, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159 (2002).

In Charles v. Principi, 16 Vet. App. 370, 374-5 (2002), the 
Court found that VA had not fulfilled the duty to assist when 
it failed to provide the veteran with a medical examination 
and opinion.  The veteran had a diagnosis of tinnitus, which 
the Court found met the requirement of competent evidence of 
a current disability.  In addition, the veteran had provided 
lay evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability may be 
associated with the veteran's active service.  The Court 
concluded that, because a medical opinion was necessary to 
decide the claim, the VCAA required VA to obtain a medical 
nexus opinion.  

The Board believes that this issue presents similar 
circumstances.  Notwithstanding the lack of medical evidence 
of hearing loss during service, the Board finds credible the 
veteran's testimony regarding exposure to noise in the United 
States Navy.  It appears that he served as a boatswain's mate 
aboard an aircraft carrier; it is reasonable to assume that 
he was exposed to noise from aircraft engines as well as 
watercraft engines.  The fact that the service medical 
records reflect that he was fitted for hearing protection 
supports this conclusion, in that such devices ordinarily 
would not be issued unless occupational noise was present.  
As noted above, the medical evidence shows current hearing 
loss for VA purposes.  

The Board also notes evidence in the record which may be 
suggestive of other, non service-connected ear problems, 
specifically the SSA records, which document a vestibular 
problem.

Under these circumstances, the Board believes that a VA 
examination containing a nexus opinion should be obtained and 
associated with the veteran's claims file.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a VA 
audiological examination to determine the nature 
and extent of any current bilateral hearing 
loss.  The report of this examination should be 
associated with the veteran's VA claims folder.  

2.   The veteran's VA claims folder and a 
separate copy of this remand should then be made 
available to and reviewed by a physician with 
appropriate expertise.  The examiner should 
express an opinion as to whether any bilateral 
hearing loss is as least as likely as not to be 
related to the veteran's period of service, 
taking into consideration any other ear 
disabilities present.  If the reviewing 
physician believes that physical examination of 
the veteran is required, such examination should 
be scheduled.  A report should be prepared and 
associated with the veteran's VA claims folder. 
A complete rationale for any opinion expressed 
should be provided.

3.  VBA must then review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  Thereafter, VBA 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



